Exhibit 10.2

 

SECOND AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of February 1, 2013, by and among WALKER & DUNLOP, LLC,
a Delaware limited liability company (“Borrower”), BANK OF AMERICA, N.A., as
credit agent ( “Credit Agent”), and the lenders party hereto (singly and
collectively, “Lenders”).

 

W I T N E S S E T H

 

WHEREAS, Borrower has entered into a certain loan arrangement with Credit Agent
and Lenders presently evidenced by, among other documents, agreements, and
instruments, that certain Warehousing Credit and Security Agreement dated as of
September 4, 2012 by and among Borrower, Credit Agent, and Lenders, as amended
by that certain First Amendment to Warehousing Credit and Security Agreement
dated as of December 6, 2012 (as so amended and as may be further amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Credit Agreement”).   Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.

 

WHEREAS, Borrower has requested that Credit Agent and Lenders further modify and
amend the Credit Agreement as and to the extent expressly provided herein; and

 

WHEREAS, Credit Agent and Lenders have agreed so to modify and amend the Credit
Agreement as expressly set forth herein (but not otherwise);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower, Credit Agent, and Lenders hereby
acknowledge, covenant, and agree as follows:

 

1.                                      Amendments to Credit Agreement.    As of
February 1, 2013 (“Effective Date”), the Credit Agreement is hereby further
modified and amended as follows:

 

a.                                      In Section 2.2, entitled “Funding
Advances”, by striking the reference to “11:00 a.m.” in the existing text as
presently appearing in Section 2.2(a) therein and by substituting in place
thereof the following:

 

“1:00 p.m.”

 

b.                                      In Section 7.14, entitled “Operating
Accounts”, by striking in the entirety the existing text as presently appearing
therein and by substituting in place thereof the following:

 

7.14                        Operating Accounts.

 

At all times from and after February 1, 2013, Borrower and WD Capital shall
between them maintain at Bank of America interest bearing escrow accounts
relating to Mortgage Loans respectively being serviced by them pursuant to
Servicing Contracts having aggregate collected

 

1

--------------------------------------------------------------------------------


 

balances to be at no time less than $175,000,000 in no fewer than forty (40)
separate accounts.  LIBOR based pricing shall not be available on deposits in
such accounts.   Non-interest bearing accounts shall earn earnings credit as
provided in the Deposit Yield Agreement.  Borrower shall (and shall cause WD
Capital to) at all times comply with the terms and conditions of the Deposit
Yield Agreement.

 

c.                                       In Section 13.1, entitled “Defined
Terms”, by adding the following definition in alphabetical order with respect to
the defined terms as presently appearing therein:

 

“Deposit Yield Agreement” means that certain Deposit Yield Agreement dated as of
February 1, 2013 by and between Borrower, WD Capital, and Bank of America, as
same may be amended, restated, renewed or replaced from time to time.  For the
avoidance of doubt, the Deposit Yield Agreement shall constitute one of the Loan
Documents hereunder.

 

d.                                      References to Credit Agreement.   From
and after the Effective Date, any and all references in the Loan Documents to
the Credit Agreement (however defined or described) shall mean and refer to the
Credit Agreement as hereby modified and amended, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

2.                                      Deposit Yield Agreement.  In connection
with the execution and delivery of this Amendment, Borrower shall (and shall
cause WD Capital to) execute and deliver a Deposit Yield Agreement in favor of
Bank of America (“Deposit Yield Agreement”),  in form and substance satisfactory
to Bank of America.

 

3.                                      Ratification of Loan Documents.  
Borrower hereby ratifies, confirms, and reaffirms, in all respects and without
condition, all of the terms and provisions of the Loan Documents, as modified,
amended, and otherwise provided for herein.  Borrower hereby acknowledges and
agrees that all terms and provisions of the existing Loan Documents applicable
to it, except as and to the extent expressly modified and amended by this
Amendment, shall continue to remain in full force and effect without further
modification or amendment.

 

4.                                      Specified Representations of Borrower. 
Borrower hereby represents and warrants to Credit Agent and Lenders, as follows:

 

a.                                      The execution and delivery of this
Amendment, the Deposit Yield Agreement, and any and all other instruments,
documents, and agreements contemplated herein have been duly authorized by all
requisite corporate and other entity action on the part of Borrower.

 

b.                                      This Amendment and the Deposit Yield
Agreement each constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the rights and
remedies of creditors

 

2

--------------------------------------------------------------------------------


 

generally or the application of principles of equity, whether in any action at
law or proceeding in equity, and subject to the availability of the remedy of
specific performance or of any other equitable remedy or relief to enforce any
right thereunder.

 

c.                                       The execution and delivery of this
Amendment, the Deposit Yield Agreement, and any and all other instruments,
documents, and agreements contemplated herein or therein and executed in
connection herewith: (i) are within the corporate and other entity authority of
Borrower, and (ii) do not and will not contravene any provision of law, statute,
rule or regulation, or material agreement to which the Borrower is subject or
Borrower’s charter, operating agreement, or other organization papers or
formation documents, by-laws or any stock provision or any amendment thereof or
of any agreement or other instrument binding upon Borrower (if any);

 

d.                                      No approval or consent of, or filing
with, any governmental agency, authority, or other person or entity is required
to make valid and legally binding the execution, delivery or performance by
Borrower of this Amendment, the Deposit Yield Agreement, and/or any other
document, instrument, or agreement executed in connection herewith.

 

5.                                      Conditions to Effectiveness.  The
agreements of Credit Agent and Lenders hereunder shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of Credit Agent:

 

a.                                      This Amendment, the Deposit Yield
Agreement, and any and all other instruments, documents, and agreements
contemplated herein shall have been duly executed and delivered by the
respective parties hereto and, shall be in full force and effect and shall be in
form and substance reasonably satisfactory to Credit Agent.

 

b.                                      All action on the part of Borrower
necessary for the valid execution, delivery and performance, respectively, by
Borrower pursuant to this Amendment, the Deposit Yield Agreement, and any and
all other instruments, documents, and agreements contemplated herein shall have
been duly and effectively taken.

 

c.                                       Borrower shall have paid all attorneys’
reasonable fees and expenses incurred by Credit Agent and Lenders in connection
with the execution and delivery of this Amendment and the Deposit Yield
Agreement.

 

6.                                      Multiple Counterparts; Amendments.  This
Amendment, together with the Deposit Yield Agreement, constitutes the entire
agreement of the parties with respect to the matters set forth herein and shall
not be modified by any prior oral or written discussions.  This Amendment may
not be altered, modified, amended, or cancelled except by an instrument in
writing duly executed by the party against whom enforcement of such alteration,
modification, amendment, and/or cancellation is sought.  Except as expressly
amended hereby, the remaining terms and conditions of the Credit Agreement and
other

 

3

--------------------------------------------------------------------------------


 

Loan Documents shall remain in full force and effect.  It is the intention of
the parties hereto that this Amendment may be executed in any number of
counterparts (including by facsimile or e-mail transmission of an adobe file
format document (also known as a PDF file)), and by the different parties hereto
on the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

7.                                      WAIVER OF JURY TRIAL.  Each party hereto
hereby makes the following waiver knowingly, voluntarily, and intentionally, and
understand that each party hereto, in entering into this Amendment, is expressly
relying on such waiver:  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY PRESENT
OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH SUCH
PARTY IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR
AGAINST THE CREDIT AGENT OR ANY LENDER OR IN WHICH THE CREDIT AGENT OR ANY
LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF,
OR IS IN RESPECT OF, ANY RELATIONSHIP AMONG THE BORROWER, CREDIT AGENT, AND/OR
ANY LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER
INTO THIS AMENDMENT.

 

8.                                      Governing Law; Sealed Instrument.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Massachusetts applicable to contracts made and performed in
such Commonwealth (without regard to principles of conflict laws) and any
applicable law of the United States of America.  This Amendment shall take
effect as a sealed instrument pursuant to the law of the Commonwealth of
Massachusetts.  The Obligors each submit to the jurisdiction of the courts of
the Commonwealth of Massachusetts.

 

9.                                      Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, devisees, representatives, executors, administrators,
successors and permitted assigns.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

WALKER & DUNLOP, LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Richard M. Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

[Remainder of page intentionally left blank]

 

[Signature Page —  Second Amendment to Warehousing Credit and Security Agreement
— Walker & Dunlop, LLC. Warehousing Loan ]

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Credit Agent

 

 

 

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

[Remainder of page intentionally left blank]

 

[Signature Page —  Second Amendment to Warehousing Credit and Security Agreement
— Walker & Dunlop, LLC. Warehousing Loan ]

 

S-2

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Richard F. Hay

 

Name:

Richard F. Hay

 

Title:

Vice President

 

[Signature Page —  Second Amendment to Warehousing Credit and Security Agreement
— Walker & Dunlop, LLC. Warehousing Loan ]

 

S-3

--------------------------------------------------------------------------------